Response to Amendment
This action is in response to Amendments made on 12/21/2021, in which: claims 1-5, 11, 15-16, 18, 21, 24, 26, 30, 34 are amended, claims 9-10, 12, 17, 22, 27 are previously presented and claims 6-8, 13-14, 19-20, 23, 25, 28-29, 31-33, 35-41 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious an adult insect cage climate control system with a local climate control device, a cluster of cages, each cage comprising an air inlet and air outlet opening, a first pipe connected to a first air temperature control unit and to the climate control device, a second pipe connected to the first air temperature control unit, an absolute humidity control unit in fluid connection with the second pipe, and more specifically a first driver for driving conditioned air in fluid connection with the second pipe and in fluid connection with a fourth pipe, for pushing conditioned air through the insect cage(s), and/or a second driver in fluid connection with the at least one air outlet opening, for drawing conditioned air through the insect cage(s), wherein the fourth pipe is in further fluid connection with a fifth pipe, the fifth pipe is in further fluid connection with a sixth pipe, and the sixth pipe is in further fluid connection with the at least one air inlet opening in each of the insect cages for providing a flow of conditioned air through the insect cages in a direction of the at least one air outlet opening in the cage surface opposite to the air inlet openings. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON M RODZIWICZ/Examiner, Art Unit 3642             

/MONICA L BARLOW/Primary Examiner, Art Unit 3644